           Case 1:16-cv-01090-BAF Document 37 Filed 07/11/19 Page 1 of 1




              In the United States Court of Federal Claims


                                          No. 16-1090 L
                                      (Filed: July 11, 2019)




TEMOR S. SHARIFI

               Plaintiff

       v                                                                            JUDGMENT

THE UNITED STATES

               Defendant


       Pursuant to the court’s Opinion, filed July 11, 2019, granting defendant’s motion to
dismiss,

      IT IS ORDERED AND ADJUDGED this date, pursuant to Rule 58, that plaintiff’s
complaint is dismissed. No costs.



                                                     Lisa L. Reyes
                                                     Clerk of Court

                                                 By: s/Anthony Curry

                                                     Deputy Clerk




NOTE: As to appeal to the United States Court of Appeals for the Federal Circuit, 60 days from
this date, see RCFC 58.1, re number of copies and listing of all plaintiffs. Filing fee is $505.00.
